Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 6 is objected to because of the following informalities:  should “charge image” read “chart image?”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not appear to support “wherein the input-and-output interface is configured to acquire the correction information indicating the deviation amount of the landing position detected by determining a distance between one dot formed in a forward path and one dot formed in a backward path in scanning of the recording head.”  Given the lack of punctuation and the wordiness of the above phrase, and a lack of clarification from the specification, it is unclear what is being claimed.  Therefore, it appears that claim 4 fails to satisfy both the written description requirement and the enablement requirement.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not appear to support “wherein the input-and-output interface is configured to acquire the correction information indicating the deviation amount of the landing position detected by determining a distance between one dot formed in a forward path and one dot formed in a backward path in scanning of the recording head.”  Given the lack of punctuation and the wordiness of the above phrase, and a lack of clarification from the specification, it is .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The wordiness and lack of punctuation in the phrase “wherein the input-and-output interface is configured to acquire the correction information indicating the deviation amount of the landing position detected by determining a distance between one dot formed in a forward path and one dot formed in a backward path in scanning of the recording head,” along with what appears to be a lack of support in applicant’s specification, renders the above phrase indefinite.  In other words, it is unclear what is being claimed, and the specification does not provide any clarification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani (JP 2018-043398 A).
Regarding claim 1, Mizutani discloses a head driving device comprising: 
a recording head (242, fig. 3) including: 
a plurality of nozzles (2421, fig. 3); and 
a plurality of pressure generating elements corresponding to the plurality of nozzles (inherent in Mizutani); 
an input-and-output interface configured to acquire correction information generated based on a chart image of a specific pattern for correcting a deviation amount of a landing position of each of the plurality of nozzles (Fig. 3 and paras 39: 1st line sensor 262a, 2nd line sensor 262b.  Fig. 5 and paras 66-69: sensors 262a and 262b inspect ejection test patterns.  Based on the inspection, ejection timings are adjusted to correct for dot landing errors.); and 
circuitry configured to: 
set the correction information acquired by the input-and-output interface (Fig. 3 and paras 39: 1st line sensor 262a, 2nd line sensor 262b.  Fig. 5 and paras 66-69: sensors 262a and 262b inspect ejection test patterns.  Based on the inspection, ejection timings are adjusted to correct for dot landing errors.); and 
perform correction processing for correcting the deviation amount of the landing position on a driver for each of the plurality of nozzles of the recording 
Regarding claim 2, Mizutani further discloses the head driving device according to claim 1, wherein the circuitry is configured to perform the correction processing on at least one of a drive voltage of the driver and a supply timing of the drive voltage (Fig. 3 and paras 39: 1st line sensor 262a, 2nd line sensor 262b.  Fig. 5 and paras 66-69: sensors 262a and 262b inspect ejection test patterns.  Based on the inspection, ejection timings are adjusted to correct for dot landing errors.).
Regarding claim 3, Mizutani further discloses the head driving device according to claim 1, wherein the chart image of the specific pattern is formed by an imaging apparatus physically separate from the head driving device, and wherein the correction information is formed by an apparatus physically separate from the head driving device and the imaging apparatus and set to the head driving device by the circuitry (Fig. 3 and paras 39: 1st line sensor 262a, 2nd line sensor 262b.  Fig. 5 and paras 66-69: sensors 262a and 262b inspect ejection test patterns.  Based on the inspection, ejection timings are adjusted to correct for dot landing errors.).
Regarding claim 5, Mizutani further discloses a liquid discharge apparatus comprising the head driving device according to claim 1 (see fig. 1).
Regarding claim 6, please note the rejection as set forth above with respect to claim 1.  Claim 6 is rejected for similar reasons as claim 1; detailed discussion is omitted for brevity.

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Kurihara (2020/0269572 A1)
A recording apparatus includes a recording head, a carrying part, a carriage and a detector that optically detects an image recorded on a recording medium, and a controller that obtains a correction value of recording positions of dots from a test pattern, and corrects the recording positions of the dots based on the correction value. The test pattern includes an adjustment pattern and a reference pattern, the adjustment pattern includes multiple overlapping patterns that are each formed by overlapping two basic patterns, the reference pattern is formed of predetermined patterns that each correspond to the multiple overlapping patterns, the correction value of recording positions of dots, which is obtained by the controller, is calculated based on adjustment detection results respectively obtained by detecting the multiple overlapping patterns and a reference detection result obtained by detecting the predetermined pattern forming the reference pattern, and the controller corrects the recording positions of dots based on the correction value.

Okada et al. (US 2012/0229546 A1)
An image forming apparatus which reads a test pattern formed onto a recording medium to adjust an ejection timing of liquid droplets is disclosed. The apparatus includes a reading unit; a pattern data storage unit; an image forming unit; a relative movement unit; an intensity data obtaining unit which obtains intensity data on a reflected light which is received by a light receiving unit from a scanning position of a light while the light moves over the test pattern; and a position detecting unit which applies a line position determining operation on the intensity data and detects a line position.


A method compensates for changes in drop velocity of drops emitted by inkjets in a printhead of an ink jet imaging device. The method includes adjusting image data used to generate firing signals for an inkjet ejector in a printhead of an inkjet imaging device with an initial ink drop correction parameter, adjusting a portion of the adjusted image data with another ink drop correction parameter in response to the portion of the adjusted image data corresponding to a predetermined firing pattern mask, generating firing signals for the inkjet ejector from the adjusted image data, and transmitting the generated firing signals to the inkjet ejector in the printhead. 

Sasayama (US 2010/0220365 A1)
An image recording apparatus includes: a recording head which has a plurality of recording elements; a conveyance device which conveys at least one of the recording head and a recording medium to cause relative movement between the recording head and the recording medium; an input device which inputs image data; an image processing device which causes a plurality of subsidiary image processing devices to perform a plurality of subsidiary image processes with respect to the input image data so as to generate output data; an image recording device which causes the recording head to perform recording on the recording medium according to the generated output data; a selection device which selects, of the plurality of subsidiary image processing devices, a subsidiary image processing device that is not to reflect, in the output data, processing result; and a control device which controls the selection device in accordance with the input image data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

October 23, 2021